Citation Nr: 0724623	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In March 2007 the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Nashville, Tennessee.  A copy of the transcript is 
in the record.


FINDINGS OF FACT

Competent medical evidence does not establish a nexus between 
the veteran's depression and in-service event, injury or 
disease.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated December 2003, 
April 2004 and November 2006 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they 
informed the appellant of what evidence was needed to 
establish the benefits sought, including medical or other 
evidence of a nexus of depression to service, of what VA 
would do or had done, and what evidence the appellant should 
provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, and medical 
opinion, and the appellant's statements have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, arguments presented by 
the representative organization and a personal hearing.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.

Service Connection for Depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In this case the appellant contends that in August 1985 he 
was seen at the Naval Hospital, Orlando, Florida for 
depression and that the military job he had at the time as a 
religious program specialist, coordinating worship services, 
combined with his wife's psychological problems caused his 
depression.  In a March 2007 letter, the veteran asserts that 
he left the Navy in January 1991 due to his wife's mental 
health.

Service medical records show that the appellant was treated 
at the Naval Hospital, Orlando, Florida in July 1985 for 
anxiety and problems relating to his wife.  He was excused 
from duty for 48 hours.  In August 1985, the appellant was 
also treated there for "crisis intervention", but it was 
noted that the crisis was resolved.  In his December 1990 
medical examination, the appellant only noted an appendectomy 
as a health issue and stated he was "in good health, 
currently on no medications".

The record shows that the appellant received private 
treatment in March of 1992 for marital counseling and was 
diagnosed with adjustment disorder with "mixed emotionally 
features".  In August 1995 the appellant was counseled 
privately for marital problems and diagnosed with personality 
disorder.  

In February 2003, the appellant who was then divorced, sought 
VA counseling for depression.  In July 2003, the appellant 
was admitted to the VA Murfreesboro, Tennessee Medical Center 
as a psychiatric in-patient for one month after a suicide 
attempt, where he was diagnosed with and treated for bipolar 
disorder.  The claims file indicates that the appellant 
continued to receive VA outpatient treatment for his bipolar 
disorder through November 2003, after another suicide 
attempt.

The Board notes that the record does not contain a VA 
examination and medical opinion as to whether the appellant's 
depression is related to his service.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court discussed the 
steps to be taken in determining whether a VA examination is 
necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

While there is competent medical evidence that the appellant 
is currently diagnosed as have a bipolar disorder, there is 
no evidence suggesting that an event, injury, or disease in 
service triggered the appellant's depression.  Nor is 
depression one of the conditions to which a presumptive 
period applies.  38 C.F.R. § 3.309 (2006).  

Although the appellant stated in his March 2007 letter that 
his Navy job as a religious program specialist was stressful, 
there is no evidence that the job caused the appellant's mood 
disorder.  Rather, the service medical records of July and 
August 1985 indicate that the appellant was treated for 
anxiety related to his marital situation, that there was 
crisis intervention upon the command's request, and that the 
crisis shortly resolved itself.  Further, the Board notes 
that the appellant's service medical records are otherwise 
silent for any treatment of mental disorders, significantly 
including the timeframe of 1988-1991 when he served aboard 
the USS Austin LPD-4 and had 18 months of sea duty, which 
separated him from his wife and thus from his marital 
problems.

As to a low threshold indication that the appellant's 
depression may be associated with his service or with another 
service-connected disability, the record is silent for any 
indication that the appellant's depression is associated with 
his service other than his statements of July 2004, March 
2007, and his hearing testimony of March 2007.  However, in 
those same statements the appellant indicates that his 
marital problems were the cause of much of his depression, so 
there is inherent conflict in the appellant's own statements.  
Further, although the appellant may genuinely believe that 
his service caused or contributed to his depression, the 
Board notes that he also has a pecuniary interest in the 
outcome of his case.  See Cohen, 10 Vet. App. 128; Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).

The competent medical evidence does not show a nexus between 
the appellant's military service and his current depression.  
Rather, the competent medical records indicate that the 
appellant's marital problems caused anxiety in 1985, which 
ultimately led to a condition of depression in 2003 for which 
the appellant was hospitalized.  Therefore the Board finds 
that the third prong of McLendon, supra, is not met and there 
is no need to remand this case for a VA medical examination 
and opinion.

Based on this evidence, the Board finds that the weight of 
the competent medical evidence shows that the appellant's 
current depression is not etiologically related to an event, 
injury or disease incurred in service, but rather is related 
to his marital problems.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for depression, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for depression is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


